Citation Nr: 0010943	
Decision Date: 04/25/00    Archive Date: 05/04/00

DOCKET NO.  98-17 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUES

1.  Timeliness of appeal as to the issue of entitlement to 
service connection for a condition of the legs and ankles, 
claimed as secondary to service-connected spondylolisthesis 
and degenerative joint disease of the lumbar spine.  

2.  Timeliness of appeal as to the issue of service 
connection for bilateral carpal tunnel syndrome and ulnar 
nerve neuropathy of the right elbow.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


REMAND

The veteran served on active duty from June 1971 to July 
1985.  

The veteran is an employee at the RO in New Orleans; the 
Jackson RO, therefore, has adjudicated his claims.  This case 
was previously before the Board of Veterans' Appeals (Board), 
but was remanded in September 1999 to afford the veteran the 
opportunity to provide testimony at a video conference 
hearing at the New Orleans, Louisiana RO.  The appellant 
requested postponement of that hearing, scheduled for March 
23, 1999, as the file had not been available for review by 
the veteran's representative in New Orleans.  As good cause 
for rescheduling the hearing has been shown, see 38 C.F.R. 
§ 20.704(c), the case is remanded to the RO for the following 
actions:

1.  The veteran's representative at the 
New Orleans RO should be given an 
opportunity to review the claims folder.  

2.  Thereafter, the veteran's video 
conference hearing should be rescheduled 
for the next available date at the New 
Orleans RO.  The RO should provide the 
veteran and his representative of notice 
of the date and time of the rescheduled 
hearing.  

The purpose of this REMAND is to reschedule the veteran's 
hearing before the Board and to afford the veteran's 
representative an opportunity to review the veteran's claims 
folder to prepare for the hearing.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



- 2 -


